With regards to claims 18-32, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on each CPW coupler comprising: two first ground planes disposed on a first side of the substrate; a first microstrip line and at least two second microstrip lines which are disposed on the first side of the substrate between the two first ground planes, and can be coupled with each other by electromagnetic coupling; and at least one third microstrip line that is disposed on an opposite side of the substrate and electrically connects the at least two second microstrip lines with each other by via-holes. With regards to claims 33 and 34 the prior art does not disclose or fairly teach the specific method with emphasis forming first and second cascaded coplanar waveguide (CPW) couplers on the substrate; wherein the forming each CPW coupler comprises: forming two first ground planes on a first side of the substrate; forming, on the first side of the substrate between the two first ground planes, a first microstrip line and at least two second microstrip lines which can be coupled with each other by electromagnetic coupling; and forming, on an opposite side of the substrate, at least one third microstrip line that electrically connects the at least two second microstrip lines with each other by via-holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 20, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Stephen E. Jones/Primary Examiner, Art Unit 2843